Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature wherein “the first set of metallization layers is between the second set of metallization layers and the device layer, and first set of metallization layers does not include electrical pathways between the first subvolume and the second subvolume” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5, 7-9, 12-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 13, 19, and 23 recite the limitation “wherein the first set of metallization layers is between the second set of metallization layers and the device layer, and first set of metallization layers does not include electrical pathways between the first subvolume and the second subvolume”.   Because the examiner cannot locate this feature in the drawings, it is unclear what applicant intends to claim.  In figure 2 for example, a region indicated by the lower arrow in annotated fig 2 has no electrical connections between the volumes, but it is not between the second set of metallization and the device layer.   Alternately, the posts connecting to devices in fig 2 are a second set of metallization which is between the first set and the devices, but these do provide an electrical pathway between volumes when the devices are passing signal.  (Claim 1 includes a semicolon after the third subvolume line, and thus the first and second set of metallization need be within the third subvolume.)  Alternately, fig 13 appears to show a first set of metallization layers horizontally between the second set of metallization layers and the device layer.  The amended claim language does not appear to require that the first set of metallization is anywhere within any particular volume or in the same die.  Because it is unclear if applicant intends to claim a first set of metallizations which are only dummy structures, or metallizations 
	Applicant should confirm which interpretation is correct, if any, in the next office communication.
Remaining claims depend variously from claims 1, 13, 19, and 23, and are rejected for the reasons above.

    PNG
    media_image1.png
    760
    857
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    540
    712
    media_image2.png
    Greyscale












Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 7-8, 12, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative under 35 U.S.C. 103 as obvious over, Camarota (US 2015/0008954).
Regarding claim 1, Camarota discloses an integrated circuit (IC) die (die 200 fig 2), comprising: a first subvolume (die region 211) including first electrical structures (CFG and PCI blocks of die region 211, para 0039, forming part of the FPGA of fig 1, para 0021), wherein the first electrical structures include devices (programmable multilayer semiconductor tiles like logic blocks and memory, para 0021-

    PNG
    media_image3.png
    671
    801
    media_image3.png
    Greyscale

Regarding claim 2, Camarota further discloses that IC die (200) has a lateral dimension (total length, formed of individual subvolume lengths 224 and 222, each of which may be close to 26mm, para0038) greater than 33 millimeters (52 mm).
Regarding claim 3, Camarota further discloses that wherein the lateral dimension is a first lateral dimension, and the IC die also has a second lateral dimension (width 223) greater than 22 millimeters (30mm, para 0037).
Regarding claim 7, Camarota further discloses that the first electrical structures provide a processing unit (PLD, para 0021) and the second electrical structures provide a memory device (BRAM, para 0021).

Regarding claim 12, Camarota further discloses that metallization of the third subvolume (layer 312 within stitching volume 210, fig 3) connects metallization of the first subvolume with metallization of the second subvolume.
Regarding claim 19, Camarota discloses an integrated circuit (IC) package (chip package, para 0067) comprising: an IC die (200, fig 2), including: a first subvolume (die region 211) including first electrical structures (CFG and PCI blocks of die region 211, para 0039, forming the FPGA of fig 1, para 0021), wherein the first electrical structures include devices (programmable tiles like logic blocks and memory, para 0021-23) in a first portion (bottom half of die of fig 2) of a device layer (full thickness of die 200, in which device circuit structures may be disposed throughout except for the stitching volume, para 0048) of the IC die, a second subvolume (die region 212) including second electrical structures (CFG and PCI blocks of die region 212, para 0039, forming additional parts of the FPGA, para0032-0034), wherein the second electrical structures include devices in a second portion (top half of die of fig 2)  of the device layer of the IC die, and a third subvolume (mask stitching region 210)  including electrical pathways (conductors 260) between the first subvolume and the second subvolume; a first set of metallization layers (output lines 515); and a second set of metallization layers (stitching lines 301-304, annotated fig 5), wherein the first set of metallization layers is between (laterally between, in top view of fig 5) the second set of metallization layers and the device layer, and first set of metallization layers does not include electrical pathways between the first subvolume and the second subvolume (output lines 515 may extend only between devices, para 0053, 0065), wherein the IC die has lateral dimensions greater than 22 millimeters by 33 millimeters (first die region may have width of 30mm, para 0037, and length of 26mm, para 0038, and second die region may be identical in size, para 0038, for a total size of .

Claims 4, 9, 13, 14, 18, 20, 21, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Camarota in view of Das (US 2017/0194248 A1).
Regarding claim 4, Camarota does not explicitly disclose that the devices in the first portion of the device layer of the IC die include planar transistors, and the devices in the second portion of the device layer of the IC die include non-planar transistors (although Camarota discloses an FPGA containing circuits typically formable from either or both planar and non-planar transistors.)  However, in the same field of art, Das discloses an IC die having separate device layers that include planar (nanowire para 0059, 2D materials para 0060) transistors and non-planar (nFINFETs, para 0058) transistors.  These transistors could likewise be formed to build the I/O blocks, logic blocks, memory blocks, processors, and so forth in the FPGA of Camarota (Camarota para 0021).  This would result in the claimed limitation.  In the combination, the transistors would continue to perform a switching function and the components of Camarota would continue to form a FPGA.  Additionally, applicant has not disclosed that the claimed transistors are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  Planar and non-planar transistors are well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of Camarota, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective 

Regarding claim 9, Camarota discloses that the first electrical structures include first conductive vias (via redistribution layer 607 of volume 211, fig 6), the second electrical structures include second conductive vias (via redistribution layer 607 of volume 212, fig 6), but does not disclose that the first conductive vias have a material composition different than a material composition of the second conductive vias (although Camarota discloses a variety of multilayer semiconductor structures formed in these layers, like memory, clock cycle check, and power distribution, para 0021, that are typically formed with vias having different composition.) 
However, in the same field of art, Das discloses vias having a variety of material compositions, such as nickel and copper, at para 0031.   The vias of the multilayer semiconductor structures (e.g. power or memory) of Camarota could likewise be formed using different materials, as disclosed in Das at e.g. para 0031.  This would result in the claimed limitation.  In the combination, the different via materials of Das would continue to transmit signal between layers, and the semiconductor structures of Camarota would continue to provide needed memory, power, or clock functions in the FPGA.  Additionally, applicant has not disclosed that the claimed via materials are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.    A person of ordinary skill in the art at the time the invention was made would have found it obvious to provide different via materials in, for example, a power circuit versus a clock cycle circuit, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the 

	Regarding claim 13, Camarota discloses an integrated circuit (IC) die assembly (chip package, para 0067), comprising: a first IC die (200, fig 2), including: a first subvolume (die region 211) including first electrical structures (CFG and PCI blocks of die region 211, para 0039, forming the FPGA of fig 1, para 0021), wherein the first electrical structures include devices (programmable tiles like logic blocks and memory, para 0021-23) in a first portion (bottom half of die of fig 2) of a device layer (full thickness of die 200, in which device circuit structures may be disposed throughout except for the stitching volume, para 0048) of the first IC die, a second subvolume (die region 212) including second electrical structures (CFG and PCI blocks of die region 212, para 0039, forming additional parts of the FPGA, para0032-0034), wherein the second electrical structures include devices in a second portion of the device layer of the first IC die (top half of die of fig 2), a third subvolume (mask stitching region 210)   including electrical pathways (conductors 260) between the first subvolume and the second subvolume, ; a first set of metallization layers (output lines 515); and a second set of metallization layers (stitching lines 301-304, annotated fig 5), wherein the first set of metallization layers is between (laterally between, in top view of fig 5) the second set of metallization layers and the device layer, and first set of metallization layers does not include electrical pathways between the first subvolume and the second subvolume (output lines 515 may extend only between devices, para 0053, 0065).
Camarota does not explicitly disclose conductive contacts at a top face of the first IC die; and a second IC die electrically coupled to the conductive contacts at the top face of the first IC die (although Camarota discloses a variety of termination blocks 517, fig 5, and bumps and pins, para 0067, for connecting to external signals.)

	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	Regarding claim 14, the combination of Camarota and Das of claim 13 further discloses that 
the first IC die (200, Camarota) includes power delivery devices (power distribution networks, para 0005).
	Regarding claim 18, the combination of Camarota and Das of claim 13 further discloses that the second IC die is a deep neural network (DNN) die (limitation is understood as a die having inputs and outputs, I/O blocks Camarota para 0021; and processing capability in between, processors Camarota para 0021.)
	Regarding claim 20, Camarota does not disclose that the IC die is a first IC die, and the IC package further includes: a second IC die coupled to conductive contacts at a face of the first IC die.  
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	Regarding claim 21, the combination of Camarota and Das of claim 20 further discloses that the second IC die is one of a plurality of IC dies (e.g. chip 935, chip 945, fig 9, “any number of dies” para 0180 Das) electrically coupled to conductive contacts at the face of the first IC die.

	Regarding claim 23, Camarota discloses a computing device (FPGA, para 0021), comprising: an integrated circuit (IC) die (die 200 fig 2), including: a first subvolume (die region 211) including first electrical structures (CFG and PCI blocks of die region 211, para 0039, forming part of the FPGA of fig 1, para 0021), wherein the first electrical structures include devices (programmable multilayer semiconductor tiles like logic blocks and memory, para 0021-23) in a first portion of a device layer (full 
Camarota does not disclose a motherboard communicatively coupled to the IC die.
	However, in the same field of art, Das discloses a motherboard (PCB, para 0273) communicatively coupled to the IC die (multi-layer semiconductor structure, para 0273.)  The die of Carambota could likewise be coupled to a motherboard.  This would arrive at the claimed combination.   In the combination, the die of Carambota would continue to provide a FPGA or other device as discussed in e.g. para 0021 Carambota, while the motherboard would improve connection to power or other devices.  A persona having ordinary skill in the art at the time of filing could have coupled an IC die to a motherboard with predictable results.
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the 
	Regarding claim 24, the combination of Carambota and Das of claim 23 further discloses that the IC die (200, Carambota) is included in an IC package (chip package, para 0067) and the IC package is coupled to the motherboard (PCB, para 0273, Das.)
Regarding claim 25, the combination of Carambota and Das of claim 23 further discloses a housing (mobile phone, tablet, or digital camera, Das para 0317) around the motherboard and the IC die.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Camarota in view of Datta (US 2008/0157225 A1).
Regarding claim 5, Carambota does not explicitly disclose that the devices (programmable multilayer semiconductor like logic blocks and memory cells, para 0021-23) in the first portion of the device layer of the IC die include tri-gate transistors having a first fin height, the devices (programmable multilayer semiconductor tiles like logic blocks and memory cells, para 0021-23)  in the second portion of the device layer of the IC die include tri-gate transistors having a second fin height, and the first fin height is different than the second fin height.
However, in the same field of art, Datta discloses memory cells (SRAM, para 0014) including a first tri-gate transistor (tri-gate, claim 7) having a first sidewall height (claim 1), and a second tri-gate transistor having a second sidewall height (claim 2.)  The block RAM cells of Carambota could be partially formed using the mixed-height tri-gate transistors of Datta, with at least one BRAM formed in the first portion of the device layer, and a second BRAM formed in the second portion of the device layer. This would result in the claimed limitation.  In the combination, the tri-gate transistors having mixed fin 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claims 15-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Camarota in view of Das and further in view of Camarota’465 (US 9911465). 
	Regarding claim 15, the combination of Camarota and Das of claim 13 does not disclose that 
the first IC die includes high bandwidth memory (HBM) controller circuitry (although Camarota discloses master block controller circuitry 201c for controlling blocks outside the die volume, at e.g. para 0040).  	However, Camarota’465 discloses that additional HBM die (610, fig 6) can be stitched to a programmable IC die (e.g. abstract.)  The additional HBM and buffer die of Camarota’465 could be similarly stitched to the second of the FPGA dies 200 of Camarota, stacked in the method of Das, using an additional stitching region 210 of Camarota, while the master block 201c of Camarota could be configured to control the HBM on the second die.  This would result in the claimed limitation.  In the combination, the HBM of Camarota’465 would continue to provide additional memory on a separate die, while the controller circuitry 201c of Camarota would continue to control blocks outside the first 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 16, the combination of Camarota, Das, and Camarota’465 of claim 15 further discloses that the HBM controller circuitry (201c, Camarota)  is included in the first subvolume (211, Camarota), and the second subvolume includes static random access memory (SRAM) devices (BRAM, para 0021.)
Regarding claim 17, the combination of Camarota, Das, and Camarota’465 of claim 15 further discloses that the second IC die includes HBM (HBM die 610 of Camarota’465, fig 6).

	Regarding claim 22, the combination of Camarota and Das of claim 21 further discloses that at least one of the plurality of IC dies is an artificial intelligence (Al) die (limitation is understood as a die having inputs and outputs, I/O blocks Camarota para 0021; and processing capability in between, processors Camarota para 0021).
Camarota does not disclose that at least one of the plurality of IC dies is a high bandwidth memory (HB) die.
	However, Camarota’465 discloses that additional HBM die (610, fig 6) can be stitched to a programmable IC die (e.g. abstract.)  The additional HBM and buffer die of Camarota’465 could be similarly stitched to one of the plurality of second FPGA dies 200 of Camarota, stacked in the method of 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Regarding the rejection over Camarota:
	Applicant states that Camarota does not disclose a first set of metallization layers that is between a second set and a device layer, page 9, remarks of 12/22/2021.

Examiner’s response:
	The canceled claim required that the first metallization be within the third subvolume.  The amendment to all independent claims requires only that the first metallization be part of the IC die.   Additionally, the term “between” no longer limits the first metallization to any vertical strata of any 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9915869 B1 of Hisamura discloses interposer fabrication having selectable arrangement of interposer regions using a single mask.
US 10306738 B2 of Roberts discloses connections between devices which are between a device and the stitching region, e.g. metallization between power 26 and processing 30, fig 4.
	US 4803595 A of Kraus discloses a stitching substrate 3, fig 1, with an interposer zone 1 separating the devices 4 from the stitching substrate. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THS/
Examiner, AU 2817
/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817